LEWIS, J.
(dissenting).
I concur with Justice BROWN. The reasoning of the majority opinion is based upon purely technical grounds, and I feel it my duty to register a protest. Laws 1891, c. 12, contains a plain and direct prohibition against the selling as lard, and as a substitute for lard, or as an imitation of lard, any compound designed to take the place of lard, unless the same shall be provided with a label containing the words “Lard Substitute,” and stating the ingredients and the name of the manufacturer. In the Asiesen case the defendant sold cottolene without labeling it, and it was held that cottolene was a lard substitute, and, if sold, must be labeled as provided by the act. The decision rests upon the theory that this compound was designed to take the place of an old and well-known article, and, such products being comparatively new on the market, their qualities and ingredients are not usually a matter of common knowledge. As stated in the opinion in that case:
“Many of them, like cottolene, may be entirely wholesome, but, in this day of the common adulteration of articles of food, others may be composed of deleterious ingredients. And what may be wholesome for one person may be unwholesome for another. Moreover, it is also a matter of common knowledge that, whether well founded or not, there is a popular prejudice against certain ingredients in an article of food. This is so, for example, with cotton-seed oil. Many would not purchase or use a lard substitute *52of which that oil was an ingredient, or any article of food prepared with it. In view of all these facts, the legislature has seen fit to require the seller of these lard substitutes to label the article which he sells with what, for convenience, we may call a quantitative analysis of its ingredients, and to require the seller of any article of food prepared with such lard substitute to give notice of the fact to the purchaser, so that he may know just what he is buying. This certainly does not deprive the seller of his property without due process of law. ’ No man has a constitutional right to keep secret the composition of substances which he sells to the public as articles of food.”
Upon this theory, it was immaterial whether the compound, cottolene, was wholesome or not, which was the exact point for review i,n that case.
At the very next session the legislature proceeded to remove the effect of that decision by enacting the proviso of Laws 1898, c. 126. In the referred-to decision the court had declared that, even if cottolene was a wholesome preparation, it must be labeled “Lard Substitute”; but the legislature, recognizing the wholesomeness of the article and the public demand for it, amended the act of 1891 by providing that it should not apply where cottolene consisted of a mixture of beef stearine and refined cotton-seed oil, and was labeled “Cottolene,” containing the name and location of the manufacturer.
In other words, by the amendment the legislature enabled manufacturers of cottolene to place the product on the market upon its own merits. As a precaution against fraud, and to further protect the public against injurious compounds in the form of cottolene, the second proviso was added, which simply means this: That in the manufacture of cottolene nothing shall be added to the ingredients of its composition (beef stearine and refined cottonseed oil) which will cause it to be an imitation of lard. If, through the manufacturing process of the ingredients recognized by the statute, cottolene comes out to resemble lard, that fact is immaterial, so long as no foreign substance, deleterious to health, is introduced in its composition. It is well known that lard varies in color, running from a grayish tint to a pure white, according *53to the care taken in its making; and in like manner cottolene may vary in color. Under the evidence in this case before us, it was conclusively shown that the product was a compound of pure beef stearine and refined cotton-seed oil, although it resembled commercial lard.
The reasoning of the main opinion leads to the most absurd results. A-s if, with the label “Cottolene,” in large type, encircling the can, a purchaser might be deceived and his innocence imposed upon because, on opening the can, he found its contents resembling commercial lard, — a clearer white than might be produced by the natural mixing of the ingredients. With equal reason it may be argued that deceit has been practiced, and some concoction imposed on innocence, when lard, in its process of making, does not come out a clear -white, as is frequently the case, though made of pure hog fat. As the court has construed the law, it would seem to offer a premium on adulteration, to make the article sell upon its merits as cottolene.